The judgment of the court was pronounced by
King, J".
The plaintiff seeks in this action to recover damages for trespasses alleged to have been committed on his land by the defendant, and he accompanied his suit by an injunction, inhibiting the defendant from further invasions of his property. The general issue was pleaded in defence. The court below considered that the plaintiff had failed in his proofs, and rendered a judgment of non-suit, from which this appeal has been taken.
The alleged trespasses were not proved on the trial; but one of the witnesses stated, that the defendant said he would cut wood on the plaintiff’s land. It is contended that, in view of this menace, the injunction should have been perpetuated, although no actual trespass was committed.
We consider the testimony too vague and inconclusive, to authorize the perpetuation of the injunction. Judgment affirmed.